Title: To George Washington from Major John Clark, Jr., 24 November 1777
From: Clark, John Jr.
To: Washington, George



Mr Rees’s [Philadelphia County, Pa.] 24th Novr 1777–7 o’Clock P.M.
sir

I am this moment returned [from] Mr Philip Prices near the lower Ferry, at which place I thought to have taken a view of the River, but

was prevented by the thickness of the Air occasioned by a Smoak on Province Island, I immagine the Enemy are about to evacuate it, by a Person of distinction from Philadelphia (a Friend) this Evening, I am informed, the Enemy are exceedingly alarmed, Orders were given to all the Guards to take particular notice of all strangers, the Officers were riding about in haste, directing those at the Ferries, to examine & search all persons passing them—& that ’tis currently asserted among them that Lord Cornwallis is taken Prisoner—& that they intend burning Frankford, German Town, & Derby, Lieut: Col. Frazer, Colonel Hannum & the Officers are confined in the State House & this Day, Orders were given, not to permit ’em to walk the Yard—Col. Frazer says their strength don’t exceed 8000, our Friends in the City are in high spirits—My Friend heard an Officer say, that he wished the damn’d City was in flames before they ever came into it—they have received an account that a reinforcement of 8000, from Genl Gates Army joined you two Days ago—they have also turned a number of Tories (who were employed by them) out of all offices, particularly a Mr Garrick at middle Ferry, who is exceedingly disgusted—I’ve sent you several Letters lately & have received no answers. I am your Excellency’s Obedt

Jno: Clark Junior


P.S. My Friend assures me Genl Howe has appointed two persons who are every Day to visit the Prisoners & have their grievances redressed—Mr Joseph Howell is exceeding kind to them—& a Mr Cunningham has whipped some of ’em exceedingly.

